      Case 1:18-cv-17282-RMB-AMD Document 1 Filed 12/17/18 Page 1 of 10 PageID: 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY



SCOTT CHEESMAN,
                                                   Civil Action No.:
         Plaintiff,

vs.
                                                       COLLECTIVE ACTION COMPLAINT
ANA RECOVERY, LLC, and PATRICK
AIKEN, Individually,                                           Jury Trial Demanded

         Defendants.


               Plaintiff SCOTT CHEESMAN (“Cheesman” or “Plaintiff”) on behalf of himself and all

        others similarly situated, by and through his attorneys, upon personal knowledge as to himself

        and upon information and belief as to other matters, brings this Collective Action Complaint

        against Defendants ANA RECOVERY, LLC, and all other affiliated entities and/or joint

        employers (“ANA” or Defendant) and PATRICK AIKEN, Individually, (collectively “ANA

        Defendants”) and alleges as follows:

                                           INTRODUCTION

       1. Plaintiff brings this lawsuit seeking recovery against Defendants for Defendants’ violation

          of the Fair Labor Standards Act, as amended (the “FLSA” or the “Act”), 29 U.S.C. §201

          et. seq. and the New Jersey State Wage and Hour Law, N.J.S.A. 34:11-56a et seq.

          (“NJWHL”).

       2. Plaintiff brings this lawsuit against Defendants as a collective action on behalf of himself

          and all other persons similarly situated – who suffered damages as a result of Defendants’

          violations of the FLSA pursuant to the collective action provisions of 29 U.S.C. § 216(b).

       3. Beginning in approximately November, 2016, and continuing until approximately mid-


                                                   1
Case 1:18-cv-17282-RMB-AMD Document 1 Filed 12/17/18 Page 2 of 10 PageID: 2



    March, 2018, plus an additional week worked from in or about November 13, 2018,

    through in or about November 21, 2018, Defendants engaged in a policy and practice of

    requiring Plaintiff and members of the putative collective to regularly work in excess of

    forty (40) hours per week, without providing overtime compensation as required by

    applicable federal and New Jersey state law.

 4. The Plaintiff has initiated this action on behalf of himself and similarly situated

    employees to recover the overtime compensation that Plaintiff and similarly situated

    employees were deprived of, wages, liquidated damages, attorneys’ fees, and costs.

                                  JURISDICTION AND VENUE

 5. This Court has subject matter jurisdiction over Plaintiff’s FLSA claims pursuant to 28

    U.S.C. § 1331 and by 29 U.S.C. § 216(b).

 6. This Court has subject matter jurisdiction over Plaintiff’s NJWHL claims pursuant to 28

    U.S.C. §§ 1332 and 1367.

 7. Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391(b)(2) because a

    substantial part of the events or omissions giving rise to the claims occurred in this

    district.

 8. At all times material hereto, Plaintiff performed non-exempt tow driver duties for the

    Defendants based from their headquarters in Somers Point, Atlantic County, New Jersey.

    Defendants are therefore within the jurisdiction and venue of this Court.

 9. At all times pertinent to this Complaint, the Defendants were and remain an enterprise

    engaged in interstate commerce or in the production of interstate goods for commerce as

    defined by the Act, 29 U.S.C. §§ 203(r) and 203(s). More specifically, Defendants own,

    operate, and/or manage an automotive towing service, roadside assistance and heavy truck


                                             2
 Case 1:18-cv-17282-RMB-AMD Document 1 Filed 12/17/18 Page 3 of 10 PageID: 3



       towing service based from their headquarters in Somers Point, New Jersey, and from a

       second location in Egg Harbor Township, New Jersey, this business which purchases goods

       and materials from vendors in New Jersey as well as from other states throughout the

       country. Alternatively, Plaintiff and those similarly situated employees worked in

       interstate commerce, i.e., i t s employees handle goods or materials that have been moved or

       produced in interstate commerce. Thus, Plaintiff and those similarly situated employees

       fall within the protections of the Act.

                                                 PARTIES

Plaintiff

   10. Plaintiff Cheesman is an adult individual who is a resident of Middle Township, New Jersey.

   11. Plaintiff Cheesman was employed by Defendants full time as a tow driver/operator

       performing duties in furtherance of Defendants’ towing business, from in or about

       approximately November, 2016, and continuing until approximately mid-March, 2018, plus

       an additional week worked from in or about November 13, 2018, through i n or about

       November 21, 2018.

   Corporate Defendants


   12. ANA Recovery, LLC, is a New Jersey limited liability company with its business address

       listed as 3121-D Fire Road, Ste. 184, Egg Harbor Township, New Jersey, 08234.

   13. Upon information and belief, at all times relevant to this Complaint, the Defendants employ

       individuals to perform labor services on behalf of the Defendants.


Individual Defendants

   14. Upon information and belief, Individual Defendant Patrick Aiken is a New Jersey state


                                                 3
Case 1:18-cv-17282-RMB-AMD Document 1 Filed 12/17/18 Page 4 of 10 PageID: 4



    resident.

 15. Upon information and belief, at all times relevant to this Complaint, individual Defendant

    Patrick Aiken has been an owner, partner, officer and/or manager of the Defendant ANA.

 16. Upon information and belief, at all times relevant to this Complaint, individual Defendant

    Patrick Aiken has had power over personnel decisions at the Defendant ANA’s business.

 17. Defendant Patrick Aiken was regularly present at Defendants’ Somers Point, NJ. location and

    managed the day to day operations, controlled the employee pay practices and had the power

    to change same, as well as the power to hire and fire employees, set their wages, and

    otherwise control the terms of their employment.

 18. Upon information and belief, at all times relevant to this Complaint, the Defendants’ annual

    gross volume of sales made or business done was not less than $500,000.00.

 19. At all times relevant to this Complaint, the Defendants were and are employers engaged in

    commerce under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

                              COLLECTIVE ALLEGATIONS

 20. This action is properly maintainable as a collective action pursuant to the Fair Labor

    Standards Act, 29 U.S.C. § 216(b).

 21. This action is brought on behalf of Plaintiff and a putative collective consisting of

    similarly situated employees who performed work for Defendants.

 22. The Plaintiff and potential plaintiffs who elect to opt-in as part of the collective action

    are all victims of the Defendants’ common policy and/or plan to violate the FLSA and

    NJWHL by failing to pay Plaintiff and similarly situated employees’ straight time wages at

    the proper rate of pay for all time worked to 40 hours in any given week and by failing to pay

    Plaintiff and similarly situated employees’ overtime wages, at the rate of one and one half


                                              4
Case 1:18-cv-17282-RMB-AMD Document 1 Filed 12/17/18 Page 5 of 10 PageID: 5



    times the regular rate of pay, for all time worked in excess of 40 hours in any given week

    pursuant to 29 U.S.C. § 207.

 23. The Plaintiff and potential plaintiffs who elect to opt-in as part of the collective action are all

    victims of the Defendants’ common policy and/or plan to violate the FLSA and NJWHL by

    failing to pay Plaintiff and similarly situated employees’ overtime wages, at the rate of one

    and one half times the regular rate of pay, for all time worked in excess of 40 hours in any

    given week pursuant to 29 U.S.C. § 207.

 24. The claims of the Plaintiff are typical of the claims of the putative class. The Plaintiff and

    putative class members were all subject to Defendants’ policies and willful practices of

    failing to pay employees all earned overtime wages. The Plaintiff and putative class members

    thus have sustained similar injuries as a result of Defendants’ actions.

 25. Upon information and belief, Defendants uniformly apply the same employment policies,

    practices, and procedures to all employees who work at the Defendants’ restaurant.

 26. This action is properly maintainable as a collective action pursuant to § 216(b) of the Act.

                                                    FACTS

 27. Based upon the information preliminarily available, and subject to discovery, beginning

    from in or about approximately November, 2016, and continuing until approximately mid-

    March, 2018, plus an additional week from in or about November 13, 2018, through in

    or about November 21, 2018, Defendants employed the Plaintiff and members of the

    putative class to perform tasks in furtherance of their towing business, including but not

    limited to, driving tow trucks and performing tow services, roadside assistance and heavy

    truck towing services.

 28. Based upon the information preliminarily available, and subject to discovery,


                                                5
Case 1:18-cv-17282-RMB-AMD Document 1 Filed 12/17/18 Page 6 of 10 PageID: 6



    Defendants did not properly compensate Plaintiff and similarly situated employees, for all

    overtime hours worked in a work week.

 29. Defendants refused to pay Plaintiff and similarly situated employees’ overtime for the hours

    that they worked in a work week in excess of forty (40) hours.

 30. Plaintiff Cheesman was generally paid the same amount each week, but that amount varied;

    nonetheless, Plaintiff earned approximately $660.00 per week.

 31. Plaintiff Cheesman routinely worked six (6) days per week.

 32. Plaintiff Cheesman worked conservatively approximately ninety (90) hours per

    workweek, which did not include his 24 hour a day, 6 day a week on call time.

 33. Plaintiff rarely, if ever, worked less than forty (40) hours in a workweek.

 34. Regardless of the number of hours that Plaintiff worked each week, Defendants generally

    improperly paid him the same amount, which included some tips from customers,

    approximately $660.00 per week.

 35. Plaintiff was not paid time and one half for his hours worked over forty (40) in a workweek.

 36. Upon information and belief, employees similarly situated to Plaintiff were also only

    compensated for forty (40) hours per week, regardless of the number of hours that they

    worked each and every workweek.


 37. Defendants have engaged in a widespread pattern, policy, and practice of violating the FLSA

    and NJWHL, as described in this Complaint.


 38. At all times material hereto, Plaintiff and all similarly situated employees were performing

    their duties for the benefit of and on behalf of Defendants.




                                               6
Case 1:18-cv-17282-RMB-AMD Document 1 Filed 12/17/18 Page 7 of 10 PageID: 7



 39. At all times pertinent to this complaint, Defendants failed to comply with Title 29 U.S.C. §§

    201-209, as well as applicable provisions of the NJWHL, in that Plaintiff and those similarly

    situated employees performed services and labor for Defendants for which Defendants made

    no provision to pay Plaintiff and other similarly situated employees compensation to

    which they were lawfully entitled for all of the hours worked in excess of forty(40) within a

    work week.

                                            COUNT I
                                   RECOVERY OF MINIMUM WAGE
                                      PURSUANT TO THE FLSA

 40. Plaintiff re-alleges and incorporates here by reference all allegations contained in the paragraphs

    above.

 41. Defendants knowingly, willfully, and intentionally failed to compensate Plaintiff and similarly

    situated employees the applicable minimum hourly wage in violation of 29 U.S.C. § 206(a).

 42. Because of Defendants’ willful violation of FLSA, Plaintiff and similarly situated employees

    are entitled to recover from Defendants, their unpaid minimum wages, and an equal amount in

    the form of liquidated damages, as well as reasonable attorneys’ fees and costs of the action,

    including pre-judgment interest, pursuant to FLSA, all in an amount to be determined at trial.

    29 U.S.C. § 216(b).

                                           COUNT II
                                   RECOVERY OF MINIMUM WAGE
                                     PURSUANT TO THE NJWHL

 43. Plaintiff re-alleges and incorporates here by reference all allegations contained in the paragraphs

    above.




                                                7
Case 1:18-cv-17282-RMB-AMD Document 1 Filed 12/17/18 Page 8 of 10 PageID: 8



 44. Defendants knowingly, willfully, and intentionally failed to compensate Plaintiff and similarly

    situated employees the applicable minimum hourly wage in violation of NJWHL34:11-56a et

    seq.

 45. Because of Defendants’ willful violation of NJWHL, Plaintiff and similarly situated employees

    are entitled to recover from Defendants their unpaid minimum wages as well as reasonable

    attorneys’ fees and costs of the action, and any and all other damages to be determined at trial.

                            COUNT III
             RECOVERY OF OVERTIME COMPENSATION
                    PURSUANT TO THE FLSA

 46. Plaintiff re-alleges, and incorporates here by reference, all allegations contained above.


 47. Plaintiff is entitled to compensation for each of his overtime hours worked each work week.


 48. All similarly situated employees of the Defendants are similarly owed their overtime

    rate for each and every overtime hour they worked and were not properly paid.


 49. Defendants knowingly and willfully failed to pay Plaintiff and other similarly situated

    employees at time and one half of their regular rate of pay for their overtime hours worked.


 50. By reason of the said intentional, willful, and unlawful acts of Defendants, Plaintiff and those

    similarly situated employees have suffered damages plus incurring costs and reasonable

    attorneys’ fees.


 51. Because Defendants’ violations of the FLSA have been willful, a three-year statute of

    limitations applies, pursuant to 29 U.S.C. § 255.


 52. As a result of Defendants’ willful violations of the Act, Plaintiff and those similarly situated

    employees are entitled to liquidated damages.




                                                8
   Case 1:18-cv-17282-RMB-AMD Document 1 Filed 12/17/18 Page 9 of 10 PageID: 9



                                      COUNT IV
                         RECOVERY OF OVERTIME COMPENSATION
                               PURSUANT TO THE NJWHL

     53. Plaintiff re-alleges, and incorporates here by reference, all allegations contained in the

         Paragraphs above.


     54. Defendants’ aforementioned conduct is in violation of the NJWHL. In violation of New

         Jersey Statutes §§ 34:11-56a4 et seq., the Defendants willfully failed to pay the Plaintiff and

         other members of the putative class their statutorily required overtime compensation for

         the time they worked in excess of forty (40) hours a week for the Defendants.


     55. As a direct and proximate cause of Defendants’ actions, Plaintiff and those similarly situated

         employees suffered damages, including but not limited to past lost earnings.

                                                 JURY TRIAL

     56. Plaintiff and similarly situated employees demand a jury trial.




       WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated persons, seek

the following relief:

       (1) on their first cause of action, against Defendants in an amount to be determined at trial,

plus liquidated damages as permitted under the FLSA in the amount equal to the amount of unpaid

wages, interest, attorneys’ fees and costs;

       (2) on their second cause of action, against Defendants in an amount to be determined at

trial, unpaid wages, interest, attorneys’ fees and costs as permitted under the NJWHL;

       (3) on their third cause of action, in an amount to be determined at trial, plus liquidated




                                                    9
Case 1:18-cv-17282-RMB-AMD Document 1 Filed 12/17/18 Page 10 of 10 PageID: 10



    damages as permitted under the FLSA in the amount equal to the amount of unpaid wages,

    interest, attorneys’ fees and costs; and

    (4) on their foruth cause of action, against Defendants in an amount to be determined at

    trial, unpaid wages, interest, attorneys’ fees and costs as permitted under the NJWHL.




    Dated: December 17, 2018               Respectfully submitted,

                                            /s/ Andrew I. Glenn
                                           Andrew I. Glenn
                                           Email: Aglenn@jaffeglenn.com New
                                           Jersey Bar No.: 026491992
                                           Jodi J. Jaffe, Esquire
                                           E-mail: jjaffe@JaffeGlenn.com
                                           New Jersey Bar No.: 022351993
                                           JAFFE GLENN LAW GROUP, P.A.
                                           301 N. Harrison Street, Suite 9F, #306
                                           Princeton, New Jersey 08540
                                           Telephone: (201) 687-9977
                                           Facsimile: (201) 595-0308




                                                10
